1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    HARVEY NOBLES,                                      Case No. 3:19-cv-00184-MMD-WGC

7                                    Plaintiff,                          ORDER
            v.
8

9    GETTER, et al.,

10                               Defendants.

11

12          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by a

13   former state prisoner. On November 12, 2019, this Court issued an order denying the

14   application to proceed in forma pauperis for prisoners as moot because Plaintiff was no

15   longer incarcerated. (ECF No. 7 at 2.) The Court ordered Plaintiff to file a fully complete

16   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of

17   $400.00 within 30 days from the date of that order. (Id.) The Court also ordered Plaintiff to

18   file an updated address within 30 days from the date of that order. (Id.) The 30-day period

19   has now expired, and Plaintiff has not filed an application to proceed in forma pauperis for

20   non-prisoners, paid the full filing fee, filed an update address, or otherwise responded to

21   the Court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the exercise

23   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

24   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

25   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

26   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

27   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule);

28   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply
1    with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41

2    (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to

3    keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th

4    Cir. 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779

5    F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply

6    with local rules).

7           In determining whether to dismiss an action for lack of prosecution, failure to obey

8    a court order, or failure to comply with local rules, the Court must consider several factors:

9    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

10   manage its docket; (3) the risk of prejudice to defendants; (4) the public policy favoring

11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

12   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

13   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

14          In the instant case, the Court finds that the first two factors, the public’s interest in

15   expeditiously resolving this litigation and the Court’s interest in managing the docket,

16   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

17   in favor of dismissal, since a presumption of injury arises from the occurrence of

18   unreasonable delay in filing a pleading ordered by the Court or prosecuting an action. See

19   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy

20   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor

21   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

22   the court’s order will result in dismissal satisfies the “consideration of alternatives”

23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

24   at 1424. The Court’s order requiring Plaintiff to update his address and to file an application

25   to proceed in forma pauperis for non-prisoners or pay the full filing fee within 30 days

26   expressly stated that, if Plaintiff failed to timely comply with the order, dismissal may result.

27   (ECF No. 7 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from

28   his noncompliance with the Court’s order to file an updated address and to file an

                                                    2
1    application to proceed in forma pauperis for non-prisoners or pay the full filing fee within

2    30 days.

3           It is therefore ordered that this action is dismissed without prejudice based on

4    Plaintiff’s failure to update his address and his failure to file an application to proceed in

5    forma pauperis for non-prisoners or pay the full filing fee in compliance with this Court’s

6    November 12, 2019, order.

7           It is further ordered that the Clerk of Court will enter judgment accordingly.

8           DATED THIS 20th day of December 2019.

9

10

11                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
